Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
The Examiner notes that amended claims 15-18 refer to “The memory controller of claim 13” rather than to “The non-transitory computer readable storage medium of claim 13”.  The Examiner wanted to bring this to the Applicant’s attention in case this wasn’t intended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a command processing module for processing a respective read request by performing a sequence of operations, including: identifying…sending…and receiving” in claim 8.  Support for the structure can be found in para. [0077] 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Specification
The disclosure is objected to because of the following informalities: 
In para. [00104], [00106]-[00110] “stripes 10 and 101” and “stripe 25” are not in any of the drawings.  
In para. [00120], “block 1105” is not in any of the drawings.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in para. [00104], [00106]-[00110] “stripes 10 and 101” and “stripe 25” and in para. [00120], “block 1105”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the drive rebuild request" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what the drive rebuild requests pertain to.  The Examiner notes this claim was previously dependent on now cancelled claim 14 which recited “drive rebuild requests”.  
Claim 18 recites the limitation "the drive rebuild request" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what the drive rebuild requests pertain to.  The Examiner notes this claim was previously dependent on now cancelled claim 14 which recited “drive rebuild requests”.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 8-11, 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11, 13, and 14 of U.S. Patent No. 10,761,929 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-9, 11, 13, and 14 of U.S. Patent No. 10,761,929 B2 contain(s) every element of claim(s) 1-3, 8-11, 13, 15, and 16 of the instant application and as such anticipate(s) claim(s) 1-3, 8-11, 13, 15, and 16 of the instant application.
The following is a mapping of the limitations for claims 1-3, 8-11, 13, 15, and 16:
	Regarding claim 1:
Claim 1 of U.S. 10,761,929 B2 discloses A method of managing data storage in a non-volatile memory system comprising a plurality of data storage devices, the method comprising: at a controller system, receiving a read request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices; and in response to receiving the read request, the controller system performing a sequence of operations, including: identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data.
Claim 1 of U.S. 10,761,929 B2 discloses sending a reconstruction request, corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices (the parity data storage device), to reconstruct the identified data.  The parity data storage device of claim 1 of U.S. 10,761,929 B2 is a data storage device other than the failed data storage device, and the parity data storage device of claim 1 of U.S. 10,761,929 B2 reconstructs the identified data.  Thus, the parity data storage device to reconstruct the identified data anticipates the limitation: “a data storage device other than the failed data storage device in the plurality of data storage devices, to reconstruct the identified data”.
Claim 1 of U.S. 10,761,929 B2 discloses wherein the reconstruction request commands the respective data storage device to retrieve, via peer-to-peer read requests, from other data storage devices in the set of data storage devices, data from one or more data blocks, and to reconstruct the identified data based on the retrieved data from the one or more data blocks and parity data locally stored at the parity data storage device; and receiving the identified data from the respective data storage device. 
		Claims 2 and 3 are clearly anticipated by claims 2 and 3 of U.S. 10,761,929 B2.
	Regarding claim 8:
Claim 6 of U.S. 10,761,929 B2 discloses a memory controller, comprising: a storage interface for coupling the memory controller to a plurality of data storage devices; a communication interface for receiving read requests, each read request comprising a request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices; and a command processing module for processing a respective read request by performing a sequence of operations, including: identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data.
Claim 6 of U.S. 10,761,929 B2 discloses sending a reconstruction request, corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices (the parity data storage device), to reconstruct the identified data.  The parity data storage device of claim 6 of U.S. 10,761,929 B2 is a data storage device other than the failed data storage device, and the parity data storage device of claim 6 of U.S. 10,761,929 B2 reconstructs the identified data.  Thus, the parity data storage device to reconstruct the identified data anticipates the limitation: “a data storage device other than the failed data storage device in the plurality of data storage devices, to reconstruct the identified data”.
Claim 6 of U.S. 10,761,929 B2 discloses wherein the reconstruction request commands the respective data storage device to retrieve, via peer-to-peer read requests, from other data storage devices in the set of data storage devices, data from one or more data blocks, and to reconstruct the identified data based on the retrieved data from the one or more data blocks and parity data locally stored at the parity data storage device; and receiving the identified data from the respective data storage device.

Regarding claim 13:
Claim 11 of U.S. 10,761,929 B2 discloses a non-transitory computer readable storage medium storing one or more programs configured for execution by a memory controller configured to be coupled to a plurality of data storage devices, the one or more programs comprising instructions that when executed by one or more processors of the memory controller, cause the memory controller to: receive read requests, each read request comprising a request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices; and process a respective read request by performing a sequence of operations, including: identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data
Claim 11 of U.S. 10,761,929 B2 discloses sending a reconstruction request, corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices (the parity data storage device), to reconstruct the identified data.  The parity data storage device of claim 11 of U.S. 10,761,929 B2 is a data storage device other than the failed data storage device, and the parity data storage device of claim 11 of U.S. 10,761,929 B2 reconstructs the identified data.  Thus, the parity data storage device to reconstruct the identified data anticipates the limitation: “a data storage device other than the failed data 
Claim 11 of U.S. 10,761,929 B2 discloses wherein the reconstruction request commands the respective data storage device to retrieve, via peer-to-peer read requests, from other data storage devices in the set of data storage devices, data from one or more data blocks, and to reconstruct the identified data based on the retrieved data from the one or more data blocks and parity data locally stored at the parity data storage device; and receiving the identified data from the respective data storage device.
Claims 15 and 16 are clearly anticipated by claims 13 and 14 of U.S. 10,761,929 B2.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges et al., US 6,092,215 (on IDS).
Referring to claim 1:
In col. 8, lines 2-9 and 20-23, Hodges et al. disclose a method of managing data storage in a non-volatile memory system comprising a plurality of data storage devices.
In col. 8, lines 2-9 and in co. 9, lines 57-67 continued in col. 10, lines 1-8, Hodges et al. disclose at a controller system, receiving a read request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices.
In col. 9, lines 57-63 and in col. 3, lines 44-49, Hodges et al. disclose and in response to receiving the read request, the controller system performing a sequence of operations, including identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data (the REGENERATE command includes the addresses of the source drives (i.e. the drives storing the parity and data blocks of the unavailable block’s stripes)—the controller is able to identify the parity data storage device by providing an address).  Additionally, in col. 9, lines 39-47, Hodges et al. disclose that the XPWRITE command is executed by 
In col. 9, lines 57-63, Hodges et al. disclose and in response to receiving the read request, the controller system performing a sequence of operations, including sending a reconstruction request (REGENERATE command), corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices (one of the functioning drives as a surrogate drive), to reconstruct the identified data.  And in col. 9, lines 63-67 continued in col. 10, lines 1-8, Hodges et al. disclose wherein the reconstruction request commands the respective data storage device to retrieve, via peer-to-peer read requests (col. 3, lines 6-10), from other data storage devices in the set of data storage devices, data from one or more data blocks, and to reconstruct the identified data based on the retrieved data from the one or more data blocks and parity data locally stored at the parity data storage device.
In col. 10, lines 5-8, Hodges et al. disclose receiving the identified data from the respective data storage device (the reconstructed block is sent to the requesting host). 
Referring to claim 2, in Fig. 5 and in col. 1, lines 15-17, col. 2, lines 6-8, and col. 8, lines 24-36, Hodges et al. disclose wherein the controller system is a host system external to the non-volatile memory system, and the read request is received from an application executed by the host system. 




In col. 8, lines 24-27, Hodges et al. disclose a memory controller (host computer), comprising: a storage interface for coupling the memory controller to a plurality of data storage devices.
In col. 8, lines 2-9 and in co. 9, lines 57-67 continued in col. 10, lines 1-8, Hodges et al. disclose a communication interface for receiving read requests, each read request comprising a request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices.
In col. 9, lines 57-63 and in col. 3, lines 44-49, Hodges et al. disclose a command processing module for processing a respective read request by performing a sequence of operations, including: identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data (the REGENERATE command includes the addresses of the source drives (i.e. the drives storing the parity and data blocks of the unavailable block’s stripes)—the controller is able to identify the parity data storage device by providing an address).  Additionally, in col. 9, lines 39-47, Hodges et al. disclose that the XPWRITE command is executed by the parity drive to produce new parity (a parity data storage device in the set of data storage devices that generated and contains parity).
In col. 9, lines 57-63, Hodges et al. disclose a command processing module for processing a respective read request by performing a sequence of operations, including: sending a reconstruction request (REGENERATE command), corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices 
In col. 10, lines 5-8, Hodges et al. disclose a command processing module for processing a respective read request by performing a sequence of operations, including: receiving the identified data from the respective data storage device (the reconstructed block is sent to the requesting host). 
Referring to claim 9, in col. 8, lines 20-23, Hodges et al. disclose wherein each data storage device of the plurality of data storage devices includes non-volatile memory for durably storing information.  In col. 8, lines 47-50 and 56-63, Hodges et al. disclose one or more data buffers for temporarily storing information being written to or read from the non-volatile memory of the data storage device, and a controller for controlling operation of the data storage device, including execution of compaction commands (col. 9, lines 24-47—XPWRITE command—old parity data is XORed with the difference value provided from the other drives, given the BRI, a compaction command is parity generation combined into one process). 
Referring to claim 11, In Fig. 5 and in col. 1, lines 15-17, col. 2, lines 6-8, and col. 8, lines 24-36, Hodges et al. disclose wherein the memory controller system is a host system external to a non-volatile memory system comprising the plurality of data 
Referring to claim 13:
In col. 8, lines 56-63, Hodges et al. disclose a non-transitory computer readable storage medium (memory buffer) storing one or more programs configured for execution by a memory controller configured to be coupled to a plurality of data storage devices, the one or more programs comprising instructions that when executed by one or more processors of the memory controller, cause the memory controller to perform the following.
In col. 8, lines 2-9 and in co. 9, lines 57-67 continued in col. 10, lines 1-8, Hodges et al. disclose receive read requests, each read request comprising a request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices.
In col. 9, lines 57-63 and in col. 3, lines 44-49, Hodges et al. disclose process a respective read request by performing a sequence of operations, including identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data (the REGENERATE command includes the addresses of the source drives (i.e. the drives storing the parity and data blocks of the unavailable block’s stripes)—the controller is able to identify the parity data storage device by providing the address).  Additionally, in col. 9, lines 39-47, Hodges et al. disclose that the XPWRITE command is executed by the parity drive to produce new parity (a parity data storage device in the set of data storage devices that generated and contains parity).

In col. 10, lines 5-8, Hodges et al. disclose process a respective read request by performing a sequence of operations, including receiving the identified data from the respective data storage device (the reconstructed block is sent to the requesting host). 
Referring to claim 15, in col. 8, lines 20-23, Hodges et al. disclose wherein each data storage device of the plurality of data storage devices includes non-volatile memory for durably storing information.  In col. 8, lines 47-50 and 56-63, Hodges et al. disclose one or more data buffers for temporarily storing information being written to or read from the non-volatile memory of the data storage device, and a controller for controlling operation of the data storage device, including execution of compaction commands (col. 9, lines 24-47—XPWRITE command—old parity data is XORed with 
Referring to claim 17, in Fig. 5 and in col. 1, lines 15-17, col. 2, lines 6-8, and col. 8, lines 24-36, Hodges et al. disclose wherein the memory controller is a host system external to a non-volatile memory system.  In col. 8, lines 20-23, Hodges et al. disclose a non-volatile memory system comprising the plurality of data storage devices.  And in col. 3, lines 56-65, Hodges et al. disclose and the drive rebuild request is received from an application executed by the host system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 6,092,215 (on IDS) as applied to claims 1 and 13 above, and further in view of Heitman et al., US 6,920,494 B2 (on IDS).
Referring to claim 3, in col. 8, lines 2-9 and in co. 9, lines 57-67 continued in col. 10, lines 1-8, Hodges et al. disclose a controller system.  However, Hodges et al. do not explicitly disclose wherein the controller system receives the read request from a host system external to the non-volatile memory system.  In col. 21, lines 44-59, Heitman et al. disclose a storage area network (SAN) which comprises a plurality of hosts that are coupled with one or more storage devices.  It would have been obvious to one of 
Referring to claim 18, in col. 8, lines 2-9 and in co. 9, lines 57-67 continued in col. 10, lines 1-8, Hodges et al. disclose a controller system.  In col. 8, lines 20-23, Hodges et al. disclose a non-volatile memory system comprising the plurality of data storage devices.  And in col. 3, lines56-65, Hodges et al. discloses that the host sends a REBUILD command to a replacement drive to be rebuilt.  However, Hodges et al. do not explicitly disclose wherein the memory controller receives the drive rebuild request from a host system external to a non-volatile memory system.  In col. 21, lines 44-59, Heitman et al. disclose a storage area network (SAN) which comprises a plurality of hosts that are coupled with one or more storage devices.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the storage devices and controller of Hodges et al. into the SAN of Heitman et al.  A person of ordinary skill in the art would have been motivated to make the modification because a storage area network provides more storage that is accessible by multiple servers (see Heitman et al.: col. 1, lines 42-53).  Further, in col. 22, lines 20-32, Heitman et al. disclose an array of disk drives and a controller are a part of the SAN.
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 6,092,215 (on IDS) as applied to claims 8 and 13 above, and further in view of Dreier et al., US 2018/0095872 A1 (on IDS).
Referring to claims 10 and 16, in col. 8, lines 20-23, Hodges et al. disclose each data storage device of the plurality of data storage devices includes non-volatile memory.  In col. 8, lines 47-50 and 56-63, Hodges et al. disclose one or more data buffers.  However, Hodges et al. don’t explicitly disclose wherein the non-volatile memory of each data storage device of the plurality of data storage devices comprises flash memory, and the one or more data buffers of each data storage device of the plurality of data storage devices comprises non-volatile RAM.  In para. 0021, Dreier et al. disclose wherein the non-volatile memory of each data storage device of the plurality of data storage devices comprises flash memory, and in para. 0022, Dreier et al. disclose the one or more data buffers of each data storage device of the plurality of data storage devices comprises non-volatile RAM.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the flash memory and NVRAM of Dreier et al. into the system of Hodges et al.  A person of ordinary skill in the art would have been motivated to make the modification because flash memory is accessible at higher speeds, and the latency for write requests using NVRAM devices as a buffer may be improved relative to a system in which a storage array controller writes data directly to the storage drives (see Dreier et al.: para. 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 2020/0349100 A1 discloses data recovery operations that are performed at the drive level, absent the host having to perform XOR reconstruction operations.  And US 2020/0349100 A1 discloses most of the limitations of claims 1, 8, and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113